                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
                         Plaintiff,                  )
                                                     )
       vs.                                           )      Case No. 16-CV-03301-MDH
                                                     )
MARK RUARK,                                          )
                                                     )
                         Defendant.                  )


       Before the Court is the Government’s Motion for Conditional Release. (Doc. 43). Pursuant

to the governing law and in accordance with Local Rule 72.1 of the United States District Court

for the Western District of Missouri, the government’s motion was referred to the United States

Magistrate Judge for preliminary review under 28 U.S.C. § 636(b).

       The Magistrate Judge submitted a report and recommendation to the undersigned wherein

he found by a preponderance of the evidence that Defendant has recovered from his mental disease

or defect to such an extent that his conditional release under a prescribed regimen of medical,

psychiatric, or psychological care or treatment would no longer create a substantial risk of bodily

injury to another person or serious damage to property of another and recommended the Motion

for Conditional Release be granted subject to the condition enumerated by the warden. (Doc. 43-

2 at 4). Defendant agreed to waive the statutory 14 day waiting period in which to file exceptions.

Therefore, the matter is ripe for review. After a review of the record before the Court, including

the latest Risk Assessment Report (Doc. 43-1), the Court agrees with the Report and

Recommendation issued by the Magistrate Judge and in accordance with such:




                                                1
       IT IS HEREBY ORDERED that the report and recommendation (Doc. 46) of the United

States Magistrate Judge is ADOPTED and that the government’s Motion for Conditional Release

(Doc. 43) is GRANTED.

    IT IS FURTHER ORDERED that Defendant be, and is hereby, conditionally released

pursuant to Title 18 U.S.C. § 4246(e) under the following conditions:

        1. Defendant shall be released to Putnam County Jail, 111 Ridley Drive, Eatonton,

             Georgia 31024, (706) 485-8557.

        2.   Defendant shall actively participate in, and cooperate with, a regimen of mental health

             care psychiatric aftercare as directed by the treating mental health provider. This is to

             include his voluntary admission to an inpatient program for stabilization should it be

             deemed necessary.

        3. Defendant shall continue to take medication, including injectable units, as shall be

             prescribed for him by the medical provider.

        4. Defendant shall refrain from the use of alcohol and illegal drugs, as well as the abuse

             of over-the-counter medication, and submit to random urinalysis testing as warranted

             by treating mental health staff. This also includes participating in substance abuse

             treatment as deemed necessary by the treatment provider.

        5. Defendant shall not have in his possession, at any time, actual or imitation firearms or

             other deadly weapons and he may not write, say or communicate threats.

        6. Defendant shall not commit a federal, state, or local crime.

       IT IS SO ORDERED.

DATED:          March 24, 2020
                                                         /s/ Douglas Harpool______________
                                                       DOUGLAS HARPOOL
                                                       UNITED STATES DISTRICT JUDGE

                                                  2
3
